UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7855


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAUN AUTALEON POSTON, a/k/a Shawn Autaleon Poston,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00012-RLV-8)


Submitted:   February 21, 2013            Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shaun Autaleon Poston, Appellant Pro Se.    William A. Brafford,
Assistant United States Attorney, Adam Christopher Morris, Craig
Darren Randall, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shaun    Autaleon   Poston     appeals   the    district    court’s

order denying his “Request for Hearing and/or Summary Judgment”

and his “Motion to Recall Mandate in the Interest of Justice.”

We   have   reviewed   the   record    and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States   v.    Poston,    No.      5:99-cr-00012-RLV-8

(W.D.N.C.    Oct.    15,   2012).     We   dispense       with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                      2